DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend claim 1 as follows:
A flexible display panel comprising:
 a first display area adjacent to a first end portion of the flexible display panel and a second display area adjacent to a second end portion of the flexible display panel,
 wherein the flexible display panel is scanned from the first end portion of the flexible display panel to the second end portion of the flexible display panel in a first mode, 
 wherein, in a second mode, the flexible display panel is concurrently scanned from the first end portion of the flexible display panel to a central portion of the flexible display panel and from the second end portion of the flexible display panel to the central portion of the flexible display panels,
 wherein the first mode is an unfolded mode in which the flexible display panel is unfolded, and 
wherein the second mode is an outfolding dual view mode, in which the first display area and the second display area display an image and the flexible 


Please amend claim 3 as follows:
A flexible display panel comprising:
 a first display area adjacent to a first end portion of the flexible display panel and a second display area adjacent to a second end portion of the flexible display panel, -2- 112819383.2Appin No. 16/799,709 Amdt date January 28, 2021 Reply to Office action of November 16, 2020 
wherein the flexible display panel is scanned from the first end portion of the flexible display panel to the second end portion of the flexible display panel in a first mode, 
wherein, in a second mode, the flexible display panel is concurrently scanned from the first end portion of the flexible display panel to a central portion of the flexible display panel and from the second end portion of the flexible display panel to the central portion of the flexible display panel,  
wherein, in the first mode, the first display area and the second display area display a single continuous image and an image displayed on the first display area is different from an image displayed on the second display area, and 
wherein, in the second mode, the first display area and the second display area display symmetric images with respect to a folding line where the flexible display panel is folded.  

Please amend claim 9 as follows:
:
 a first display area adjacent to a first end portion of the flexible display panel and a second display area adjacent to a second end portion of the flexible display panel, -4- 112819383.2Appin No. 16/799,709 Amdt date January 28, 2021 
Reply to Office action of November 16, 2020 wherein the flexible display panel is scanned from the first end portion of the flexible display panel to the second end portion of the flexible display panel in a first mode, 
 wherein, in a second mode, the flexible display panel is concurrently scanned from a central portion of the flexible display panel to the first end portion of the flexible display panel and from the central portion of the flexible display panel to the second end portion of the flexible display panel, 
wherein the first mode is an unfolded mode in which the flexible display panel is unfolded, and
 wherein the second mode is an outfolding dual view mode, in which the first display area and the second display area display an image and the flexible display panel is folded where the first display area and the second display area are exposed outwardly.  
Allowable Subject Matter
2.	Claims 1, 3-10 and 12-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A flexible display panel comprising: a first display area adjacent to a first end portion of the flexible display panel and a second display area adjacent to a second end portion of the flexible display panel, wherein the flexible display panel is scanned from the first end portion of in a second mode, the flexible display panel is concurrently scanned from the first end portion of the flexible display panel to a central portion of the flexible display panel and from the second end portion of the flexible display panel to the central portion of the flexible display panels, wherein the first mode is an unfolded mode in which the flexible display panel is unfolded, and wherein the second mode is an outfolding dual view mode, in which the first display area and the second display area display an image and the flexible display panel is folded where the first display area and the second display area are exposed outwardly” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claim 10.

4.	The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A flexible display panel comprising: a first display area adjacent to a first end portion of the flexible display panel and a second display area adjacent to a second end portion of the flexible display panel, -2- 112819383.2Appin No. 16/799,709 Amdt date January 28, 2021 Reply to Office action of November 16, 2020wherein the flexible display panel is scanned from the first end portion of the flexible display panel to the second end portion of the flexible display panel in a first mode, wherein, in a second mode, the flexible display panel is concurrently scanned from the first end portion of the flexible display panel to a central portion of the flexible display panel and from the second end portion of the flexible display panel to the central portion of the flexible display panel,  wherein, in the first mode, the first display area and the second display area display a single continuous in the second mode, the first display area and the second display area display symmetric images with respect to a folding line where the flexible display panel is folded” in combination with the other claimed limitations set forth in independent claim 3. 

5.	The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A flexible display panel comprising:  a first display area adjacent to a first end portion of the flexible display panel and a second display area adjacent to a second end portion of the flexible display panel, -4- 112819383.2Appin No. 16/799,709 Amdt date January 28, 2021Reply to Office action of November 16, 2020wherein the flexible display panel is scanned from the first end portion of the flexible display panel to the second end portion of the flexible display panel in a first mode,  wherein, in a second mode, the flexible display panel is concurrently scanned from a central portion of the flexible display panel to the first end portion of the flexible display panel and from the central portion of the flexible display panel to the second end portion of the flexible display panel, wherein the first mode is an unfolded mode in which the flexible display panel is unfolded, and wherein the second mode is an outfolding dual view mode, in which the first display area and the second display area display an image and the flexible display panel is folded where the first display area and the second display area are exposed outwardly” in combination with the other claimed limitations set forth in independent claim 9. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628